In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-12-00375-CR


                               JOHN L. SCOTT, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 108th District Court
                                      Potter County, Texas
                Trial Court No. 61,269-E, Honorable Leland W. Waters, Presiding

                                      August 26, 2013

                              MEMORANDUM OPINION
                     Before CAMPBELL and HANCOCK and PIRTLE, JJ.

       Appellant, John L. Scott, appeals his convictions for two counts of assault on a

public servant,1 and resulting sentences of fifteen years’ incarceration in the Institutional

Division of the Texas Department of Criminal Justice.            By his appeal, appellant

contends that he was denied his Sixth Amendment right to trial by an impartial jury

because the trial court improperly granted challenges for cause raised by the State and,




       1
           See TEX. PENAL CODE ANN. § 22.01(a), (b)(1) (West 2011).
as a consequence, the jury that sat in his criminal trial was biased and prejudiced. We

will affirm.


        Appellant contends that the State asked the jury panel a number of commitment

questions during voir dire, and then used the responses of the potential jurors to those

questions as bases to challenge the potential jurors for cause. “Commitment questions

are those that commit a prospective juror to resolve, or to refrain from resolving, an

issue a certain way after learning a particular fact.” Standefer v. State, 59 S.W.3d 177,

179 (Tex.Crim.App. 2001).       Except when the law requires the commitment, 2 a

commitment question is “invariably improper.” Id. at 181.


        However, generally, for a complaining party to preserve error for appellate

review, the record must reflect that the party raised the issue with the trial court in a

timely and specific request, objection, or motion. TEX. R. APP. P. 33.1(a); Griggs v.

State, 213 S.W.3d 923, 927 (Tex.Crim.App. 2007). Contentions that the State engaged

in improper voir dire questioning generally do not present us with fundamental error

such that we can review the issue presented when it was not raised in the trial court; to

preserve error regarding improper voir dire questions, a party must make a timely,

specific objection at the earliest possible opportunity. Huff v. State, No. 07-10-00174-

CR, 2010 Tex. App. LEXIS 9424, at *4 (Tex.App.—Amarillo Nov. 29, 2010, no pet.)

(citing Penry v. State, 903 S.W.2d 715, 741, 764 (Tex.Crim.App. 1995), and Ross v.


        2
         A question committing a juror to consider the full range of punishment for a
particular offense may meet the definition of a commitment question, but is nevertheless
proper because the law requires prospective jurors to commit to considering the full
range of punishment for a particular offense. See id.at 181 (citing Briddle v. State, 742
S.W.2d 379, 384 (Tex.Crim.App. 1987), and Wyle v. State, 777 S.W.2d 709, 716-17
(Tex.Crim.App. 1989)).

                                            2
State, 154 S.W.3d 804, 807 (Tex.App.—Houston [14th Dist.] 2004, pet. ref’d)). The

failure to timely object to improper commitment questions waives error. See Halprin v.

State, 170 S.W.3d 111, 119 (Tex.Crim.App. 2005); Phillips v. State, No. 05-08-01654-

CR, 2010 Tex.App. LEXIS 453, at *3 (Tex.App.—Dallas Jan. 27, 2010, pet. ref’d).


      In the present case, appellant made no objection to any of the State’s voir dire

questioning. Consequently, appellant waived any claim of error based on the State

asking commitment questions of the jury panel. Because appellant’s contentions that

he was denied an impartial jury and that his jury was biased and prejudiced are

predicated on his contention that the State asked the jury panel improper commitment

questions, an issue which he failed to preserve, we overrule both of appellant’s issues.


      We affirm the judgment of the trial court.


                                                       Per curiam


Do not publish.




                                            3